                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

                                              -X

  JOSEPH J.PLUMERI II,                                   Case No. !:19-cv-0589<)-FB-RER

           Plaintiff,                                  MOTION FOR ADDITIONAL TIME TO
                                                       ANSWER COMPLAINT
  V.



 STEVEN B.BARGER,

           Defendant.



       1. I am Steven B. Baiger, the Defendant in this case. I do not have the capability to file
 electronically.

       2. I am moving the Court to grant me 45 additionaldays to respond to the Complaint filed
 by the Plaintiff. I can complete the process ofhiring counsel in theE.D.N.Y.and have my
answer or whatI understand are "Rule 12 Motions" filed by December 27,2019.

       3. I am not a lawyer and do not have the legal training to write or file an Answer or Rule 12
Motions,

    4. I live in Birmingham, Alabama and do not know intellectual property lawyers in New
York.


   5. I have not filed litigation against Plumeri at this time.

   6. Mr. Eidelman knows my financial infonnation. He questioned me about my tax returns
during my trial. Mr. Eidelman knows that 1 do not live in New York. 1 am not entirely certain
whal the puiposeofPlumeri's Complaint is other than an attempt to harass me and cost me even
more in legal fees and litigate in the EDNY where I do not live.




                                                   1
                                                                                            KgiQWif !i
                                                                                      u        NOV 0 5 17.2 j ^
                                                                                                              -




       RP/Z/g/Zf                                                                       PRO SE OFFICE
   7. As 1 stated in my private letter to Mr. Plumcri in October,it is my desire to find a
peaceful resolution to the problem of his theftand use of my intellectual property v/ithoutmy
pcraiission. The proof in my case will include documents,videos,recordings, contracts, writings,
and other evidence dating back as early as 1978.

   8. I can think ofno legitimate need for any urgency regard ing this matter, 1 did notknow
Mr. Pluraeii was using my intellectual property for 13-years without my knowledge or
agreement until I heard how Fii^t Data's lawyers, Mr. Eidclman and Mr. Ditorenzo, presented
the evidence and argued at my trialagainst First Data iti September 2019. My employment
attorney explained how I gained this knowledge in his letters Plumeri and Eidelman attached to
the Complaint.

   9. The filing ofthi.s Complaint by Mr. Eidclman who was counsel to First Data is to try to
cover for his mistakes at my trial. Mr.Eidclman questioned contracts from 2014 only to reveal
that Mr. Plumeri had no agreement with me to use my intellectual property between 2000 and
2013,and 2014 may be also in question.

    10. Mr, Eidelman now wants me not to raise these claims that I learned while he was
presenting First Data's case. Mr. Eidelman cannot prevent me from bringing my claims or
speaking about Plumeri's unauthorized use ofmy intellectual property prior to when I was hired
by First Data in 2014.

    11. Mr, Eidelman does what I call "bootstrapping". He tries to pull the unrelated events of
my ownership ofintellectual property from before I was employed by First Data to somehow be
related to my FMLA case against First Data that was tried in September. Tlie two things do not
have anything to do with each other. What happened when Iwas terminated by First Data in
2017 is not related to ownership ofmy ideas, books, writings, class materials, etc. that were
developed between 1978 and 2014.

    12.1 am not a lawyer. I need to obtain counsel in the EDN Y who has intellectual property
experience. I never intended to bring my claims against Plumeri in Brooklyn becausc^nothing
about my intellectual property from 1978 to 2014 was ever in theEDNY.l donot live in New
York and do not know any intellectual property attorneys in New York.
    13,1 am having a difficult time securing and paying for counsel in New York with
intellectual property knowledge to handlemy case because of ail the legal expense 1 incurred
pursuing my FMLA and ADA claims against First Data. Mr,Eideiman knows this.
    14.1 am asking for additional time -45 days- to respond to the complaint or file a Rule 12
Motion."IfMr.Eideiman has an issue with my need for extra-time, I strongly recommend he
refer to the six weeks ofadditional time 1 extended to him to deal with his own personal issues
during discovery in my case against First Data. Mr. Eideiman was a lawyer in that case and not a
party to the case, but I gave him the courtesy ofsix weeks extra time to handle his own personal
family issues,

    15.1 thank the Court for its conskleralion and time. I am currently interviewing and trying to
find funding for New York intellectual property counsel. I am requesting the Court extend my
time to answer the complaint from November 12,2019 to December 27,2019,


Dated: November 4,2019
                                              Steven
                                              DEFENDANT

                                              1020 Linkside Dr.
                                              Birmingham, AL 35242
